IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-51295
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

RAUL CHAVEZ-ZARZA, also known as Romero Gonzalez-Zarza,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                   USDC No. ER-01-CR-1125-1-EP
                       --------------------
                          August 21, 2002

Before HIGGINBOTHAM, DAVIS, and PARKER, Circuit Judges.

PER CURIAM:*

     Raul Chavez-Zarza (“Chavez”) appeals the sentencing

following his guilty plea conviction for illegal reentry into the

United States following deportation in violation of 8 U.S.C.

§ 1326(a) and (b)(2).   Chavez argues that the felony conviction

that resulted in his increased sentence under 8 U.S.C.

§ 1326(b)(2) was an element of the offense that should have been

charged in his indictment.   He also argues that in light of


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-51295
                                -2-

Apprendi v. New Jersey, 530 U.S. 466 (2000), the district court

erred in imposing a sentence greater than the two-year maximum

sentence permissible under 8 U.S.C. § 1326 because the Government

did not plead Chavez’ prior aggravated felony in the indictment.

     Chavez acknowledges that his arguments are foreclosed by

Almendarez-Torres v. United States, 523 U.S. 224 (1998), but he

seeks to preserve the issues for Supreme Court review.     Apprendi

did not overrule Almendarez-Torres.   See Apprendi, 530 U.S. at

489-90; see also United States v. Dabeit, 231 F.3d 979, 984 (5th

Cir. 2000), cert. denied, 531 U.S. 1202 (2001).   Chavez’ argument

is foreclosed.   See Almendarez-Torres, 523 U.S. at 235.

     For the foregoing reasons Chavez’ sentence is AFFIRMED.